Appeals having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (A. Kirke Bartley, Jr., J., at plea; Rena K. Uviller, J., at sentencing), rendered on or about October 17, 2012, said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
Concur — Mazzarelli, J.P, Acosta, Freedman, Richter and Clark, JJ.